MILLER had judgment against Maxwell on a dishonored check before justice of the peace. On appeal both sides moved for a directed verdict and the court directed for the defendant. The plaintiff brings error.
The evidence shows that Miller was mortgagee of an apartment house, Maxwell was the agent of the owner and mortgagor. Maxwell gave Miller's agents the check in question which they credited on account of interest on the mortgage note and when it was dishonored Miller brought this action.
There was evidence which some circumstances tended to corroborate, that when Maxwell left the check with Miller's agents he said it was left in payment of interest *Page 541 
upon the obligation to Miller "provided I made the collections to pay it," and that he never was able to make the collections. If the court believed this the judgment was right. C.L. § 3833; Sayre v. Leonard, 57 Colo. 118,140 P. 196.
Judgment affirmed.
MR. CHIEF JUSTICE BURKE, MR. JUSTICE WHITFORD and MR. JUSTICE SHEAFOR concur.